Case 1:18-cv-05206-ENV-RML      Document
              Brett H. Klein, Esq., PLLC 30 Filed 01/15/20 Page 1 of 1 PageID #: 105
              305 Broadway, Suite 600
              New York, New York 10007
              T: (212) 335-0132 F: (212) 335-0571


                                                           January 15, 2020

    BY ECF

    The Honorable Robert M. Levy
    United States Magistrate Judge
    225 Cadman Plaza East
    Brooklyn, New York 11201

           Re:     Adriana Guzman v. City of New York, et al., 18 CV 5206 (ENV) (RML)

    Dear Magistrate Judge Levy:

            I represent the plaintiff in the above-referenced civil rights action. I write jointly with
    defense counsel to request a ninety-day enlargement of time to complete discovery from
    January 15, 2020 to April 15, 2020, and an adjournment of the telephone conference
    currently scheduled for January 27, 2020, at 3:00 p.m., to a date and time convenient to the
    Court.

             The reason for these requests is that although the parties have been working
    cooperatively to complete discovery, additional time is required to resolve some paper
    discovery issues before commencing depositions. Further, Mr. Zapert was recently assigned
    to this case, and the parties have mutually expressed an interest in pursuing settlement
    discussions.

           Thank you for your consideration.

                                                           Respectfully,



                                                           Brett H. Klein

    cc:    Brian Zapert, Esq.
